Citation Nr: 0703202	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  95-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 20 
percent for duodenal ulcer, hiatal hernia, and gastritis.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbar paravertebral myositis; discogenic disease at L5-S1 
with left radiculopathy.  

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. F.J.C. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that granted entitlement to 
service connection for major depression and assigned a 10 
percent disability evaluation effective from March 9, 1993; 
and granted entitlement to service connection for duodenal 
ulcer, hiatal hernia, and gastritis, evaluated as 20 percent 
disabling from March 9, 1993.  

This matter also arises from a March 1998 rating decision 
that continued a 40 percent rating for lumbar paravertebral 
myositis; discogenic disease at L5-S1 with left radiculopathy 
and denied entitlement to a TDIU.    

During the pending appeal, in a September 1997 rating 
decision, the RO assigned a 30 percent evaluation for major 
depression effective March 9, 1993.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran and Dr. F.J.C. presented testimony at a personal 
hearing in March 1997 at the RO.  A copy of the hearing 
transcript was attached to the claims file.

The issue of entitlement to a TDIU is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In September 2006, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant to the effect that a 
withdrawal of his appeal for an increased evaluation for a 
lumbar spine disorder and for a gastrointestinal disorder is 
requested.

2.  The competent and probative evidence preponderates 
against a finding that the veteran's symptoms and 
manifestations result in considerable or severe industrial 
impairment, virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, demonstrable inability to obtain or 
retain employment, occupational and social impairment with 
reduced reliability and productivity, deficiencies in most 
areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal as to the issues of entitlement to an 
increased evaluation for a lumbar spine disorder and for a 
gastrointestinal disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for an initial evaluation in excess of 30 
percent for major depressive disorder have not been met.  38 
U.S.C.A. 1155, 5107(a) (West 2002); 38 C.F.R. 4.1, 4.2, 4.10, 
4.132, Diagnostic Code (DC) 9405 (1996) (prior to November 7, 
1996); 38 C.F.R. § 4.130, DC 9434 (effective November 7, 
1996) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, November 
2003, and July 2006; rating decisions in April 1994, April 
1995, and September 1997; a statement of the case in April 
1995; and supplemental statements of the case in September 
1997 and January 2001.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in July 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Lumbar spine disorder and gastrointestinal disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2006).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2006).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2006).  The 
appellant wrote in September 2006 that he agreed with the low 
back and gastrointestinal determination, effectively 
withdrawing his appeal for an increased evaluation for a 
lumbar spine disorder and for a gastrointestinal disorder.  
Because the veteran has expressed agreement with the ratings 
assigned, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review these appeals, and they are 
hereby dismissed.

III. Depressive disorder

The veteran seeks an evaluation in excess of 30 percent for 
his service-connected major depressive disorder.  He claims 
that it is more disabling than currently evaluated.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  The United 
States Court of Appeals for Veterans Claims (Court) has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found, a practice known 
as assigning "staged" ratings.  In Meeks v. West, 12 Vet. 
App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson, and specifically found that 38 
U.S.C.A. § 5110 (West 2002) and its implementing regulations 
did not require that the final rating be effective the date 
of the claim.  

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the veteran's appeal, the laws and regulations 
governing the evaluation of mental disorders were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996), 
38 C.F.R. Part 4, 4.125 to 4.130.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The retroactive reach of that regulation, 
under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier 
than the effective date of the change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The regulations in effect when the claim was filed provided 
that a 30 percent evaluation was warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  VA General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  The Board is 
bound by that interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; or that the individual be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The revised regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  A 30 percent disability evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2006).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships. GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

After considering all the evidence of record, it is the 
opinion of the Board that an initial evaluation in excess of 
30 percent under the prior or revised regulations is not 
warranted for the veteran's service-connected major 
depressive disorder.  The evidence does not show symptoms 
that more nearly approximate the criteria for a 50 percent 
rating or higher under the criteria of Diagnostic Code 9405, 
effective prior to November 7, 1996, or under the criteria of 
Diagnostic Code 9434, effective November 7, 1996.

Service medical records were completely negative as to a 
nervous condition.  A private medical doctor, Dr. F.J.C. 
(initials), certified in March 1993 that the veteran had been 
under his medical professional care since January 1993 for a 
mental condition described as severe and recurrent.  The 
diagnoses were recurrent major depressive episode with 
psychotic features and a paranoid personality disorder.  He 
was on antidepressant medication.  Dr. F.J.C. also noted the 
veteran had a gastrointestinal disorder, a lumbar spine 
disorder, and arthritis of the knees.

At a VA mental disorders examination in July 1993, the 
veteran was alert and oriented times three with depressed 
mood, blunted affect, good attention, fair concentration, 
good memory and speech that was clear, coherent and loud.  He 
was not hallucinating and was not suicidal or homicidal.  His 
insight and judgment were good.  He exhibited good impulse 
control.  The diagnosis was major depression.  The examiner 
opined that the veteran's neuropsychiatric condition was in 
reaction to the physical and financial limitations produced 
by his back condition.  There was inadequate information on 
which to provide a Global Assessment of Functioning (GAF) 
score.  

Based on this evidence, in an April 1994 rating decision, the 
RO granted entitlement to service connection for a nervous 
condition as secondary to his service-connected lumbar spine 
disorder.  The RO assigned a 10 percent disability rating 
effective from March 9, 1993.  As noted above, in a later 
rating decision, the rating was increased to 30 percent 
effective from March 9, 1993.  

Evidence reviewed included reports of multiple examinations 
by different examiners.  Also of record are statements and 
reports of examinations by Dr. F.J.C. including testimony at 
the veteran's personal hearing in March 1997.  In addition, 
reports of medical examinations with regard to the veteran's 
award of Social Security Administration (SSA) benefits are of 
record.

Several statements during the appeal from Dr. F.J.C. were 
very similar and indicated that the veteran had been 
depressed, with a marked sense of fatigue, and marked loss of 
interest and pleasure in any kind of activity.  He was 
completely withdrawn with no interests.  He had a sensation 
of being worthless and that his close members of his family 
did not want him.  (During the course of the appeal, the 
veteran separated from his wife and subsequently they were 
divorced.)  He had a tremendous loss of concentration.  He 
had recurrent thoughts of dying or homicide or suicide.  He 
had ideas that everybody was against him and felt that his 
immediate family members were his enemies.  He felt 
persecuted and rejected and wanted to fight with everyone.  
He was seen on a regular basis at varying intervals and was 
being treated with medication.  Dr. F.J.C. found that the 
veteran was and would be totally impaired to function 
socially and occupationally as his condition was chronic, 
severe with psychosis.  The diagnoses were major depressive 
episode, recurrent type with psychosis and paranoid 
personality disorder.  

In June 2002 Dr. F.J.C. wrote that the veteran had a paranoid 
personality and had a great difficulty with getting along 
with family members and friends.  In September 2003, Dr. 
F.J.C. wrote the veteran had suffered a great deal of pain 
due to his many physical conditions that really aggravated 
his emotional condition.  Physical diagnoses were shown on 
Axis 3.  Dr. F.J.C. also wrote that as he had stated 
repeatedly since 1993, the veteran "has been totally disabled 
to engage in any occupational activity on a permanent or 
temporary basis.  He is disabled, totally recurrently and a 
very sick person that can be dangerous to himself to others 
(sic)."

The records from Dr. F.J.C. address not only the veteran's 
service-connected major depressive disorder, but also refer 
to his non-service-connected personality disorder and to 
physical disorders, including service-connected and non-
service-connected conditions.  

At the veteran's personal hearing in March 1997.  Dr. F.J.C. 
testified as to the veteran's symptoms and it was his opinion 
that the veteran could not work, would need treatment the 
rest of his life, and was totally disabled.  The veteran 
suffered from a major depression with psychosis.  Dr. F.J.C. 
also found that the veteran had a paranoid personality which 
did not help as for his rehabilitation and his capacity to 
work.  The veteran's most frequent symptoms were a depressive 
state of mind, difficulty to sleep, weight fluctuation, and 
difficulty to concentrate.  His auto esteem was very low and 
he felt aggressiveness towards himself and towards other 
people.  He had suicidal and homicidal thoughts.  He had 
auditory hallucinations.  His GAF was 55 at that time and 
during the previous year.  

SSA records show that the veteran receives disability 
benefits for a primary diagnosis of discogenic disease and a 
secondary diagnosis of affective disorders with a date of 
onset in July 1991.  SSA records include disability 
evaluations requested by SSA and reports from Dr. F.J.C.  A 
May 1997 psychiatric medical report by Dr. F.J.C. indicates 
that the veteran was very hostile toward everyone and 
dangerous too.  His thought process was retarded and he 
presented with delusions.  His mood was depressed.  He was 
oriented to time, place and person, and had memory problems 
since 1995-96.  He had poor insight and poor judgment.  He 
had no social activity.  He was suspicious and paranoid and 
provoked situations to attack other persons and hurt them.  
There were no episodes of panic attacks.  

At a psychiatric evaluation in June 1997 by a SSA disability 
examiner, the veteran reported that he lived with his 
parents, took care of his personal needs, did not help with 
household chores, had no activities outside the house and 
only went out for his medical appointments.  However, the 
veteran reported attending law school at a June 1997 
orthopedic examination.  Relations with neighbors were 
superficial.  He had fair personal hygiene.  His speech was 
of normal flow and low pitch of voice, nonspontaneous and 
productive.  Clinical findings were depressed mood, adequate 
affect, normal flow of thought with no blocking or flight of 
ideas, no suicidal or homicidal ideas, no delusions, no 
phobias or obsessive ideas, and no ideas of reference or 
persecutory ideas.  Paranoid ideas were verbalized.  He was 
coherent, relevant, and logical.  He had somatic complaints 
of his physical limitations.  Feelings of hopelessness and 
worthlessness were verbalized.  No perceptual disturbances 
were verbalized or noted.  He was well oriented in the three 
spheres.  He seemed to have impairment of immediate and short 
term memory, recent memory was okay and past and remote 
memory were preserved.  Judgment was fair.  The diagnoses 
were dysthymic disorder, rule out major depression, and rule 
out paranoid personality.

Dr. F.J.C. completed a psychiatric medical report in January 
2001.  He wrote that the veteran had a stormy paranoid 
personality, was depressed and full of anger and had had 
suicidal and homicidal thoughts.  He noted that the veteran 
was a lawyer but due to his illness he had not practiced law 
or other profession or occupation.  He continued to find that 
the veteran was very dangerous and was hostile toward 
everyone.  Other clinical findings were that psychomotor 
retardation was evident.  The veteran was slow to respond and 
then spoke in short phrases with symbols and gestures.  He 
presented with delusions, his affect and mood were depressed 
and suspicious.  He was oriented to person, place, and time.  
His short term memory was poor but he could recall a recent 
event and his remote memory was okay.  He did not complete 
concentration tests and his intellectual functions were okay.  
His judgment was extremely poor and his insight was very 
poor.  He was unable to function by himself.  He did not do 
anything.  He had no episodes of panic attacks.  The 
diagnoses were major depressive disorder and paranoid 
personality disorder.   

At a private neurological evaluation in February 2001 for 
SSA, the veteran appeared well groomed, well kept, and was 
appropriate.  He was poorly cooperative with the examiner.  
His speech was normal.  He was alert and well-oriented in 
person, place, time and circumstance.  

In December 2004, Dr. C. wrote that although he had retired, 
his medical license was still in effect and he had seen the 
veteran throughout the year.  The veteran needed medication 
and was extremely dangerous to others without medication.  He 
was externally tense, intrapuntative, and depressed.  Many 
times he was delusional and other times depressed with marked 
psychomotor retardation.  He had poor concentration.  He had 
no interest and did not participate in activities.  He 
continued to find the veteran totally disabled to engage in 
any gainful activity or work activity at all.  The diagnosis 
was major depressive disorder.  

Since the July 1993 VA examination, the veteran has been 
afforded five more VA examinations during his appeal.  The 
clinical findings have been very similar to those recorded at 
the first examination.  The reports indicate that the 
veteran's grooming has been adequate, he has been alert and 
oriented times three, his mood has been depressed and angry 
and at one examination he was also found anxious and 
irritable.  His affect was adequate, angry, and at one 
examination constricted.  His intellectual functioning was 
adequate, his thought process was coherent, logical, and 
directed and no impairment of memory was found.  At a 
February 2000 examination, the veteran complained of 
isolation from others, irritability, ill-humor and poor 
sleep.  No delusions or hallucinations were found.  At four 
examinations, no suicidal thoughts were noted; however, he 
once mentioned suicidal thoughts but was not considered 
suicidal.  At another, he mentioned occasional homicidal 
thoughts.  His insight was variously described as very poor, 
fair, differentiates well between right and wrong, and that 
he understood he had a problem.  There was no problem with 
his judgment.  His conversation was coherent, relevant, and 
spontaneous and had no evidence of disorganized speech.  The 
diagnosis was major depressive disorder.  

Although the veteran contends that he is entitled to a 100 
percent disability rating as he has been awarded SSA 
benefits, the Board notes that the criteria used by the SSA 
in making such a determination differ from those shown in the 
regulations by which the Board is bound.  

The medical evidence of record shows that the veteran has not 
been hospitalized for psychiatric treatment.  He has been 
afforded multiple VA examinations throughout the appeal.  The 
GAF scores of record include scores of 65 and 70 which 
reflect some mild symptoms with some difficulty but generally 
functioning pretty well; two scores in the range from 51 to 
60 which reflect moderate symptoms with moderate difficulty 
in functioning; and a score of 50 which is the high end of 
the range for serious symptoms or serious impairment in 
functioning.  During the period under consideration, he 
attended law school and attained a degree.  The majority of 
the scores reflect moderate or mild symptoms.  

His private physician has written several letters, reports, 
and testified at a personal hearing in March 1997.  He has 
consistently stated that the veteran is totally disabled and 
unable to work due to his psychiatric disorders.  However, 
although he has diagnosed recurrent major depressive episode, 
he has also diagnosed paranoid personality disorder and 
attributes some of the veteran's symptoms and impact on his 
industrial and social capability to the non-service-connected 
personality disorder.  At the March 1997 hearing, Dr. F.C. 
testified that the veteran was totally impaired but the GAF 
score assigned by Dr. F.J.C. was 55 at that time and for the 
prior year, which as discussed above reflects moderate 
symptoms with moderate difficulty in functioning.  In a 
report dated in June 2002, he assigned a GAF score of 45-55, 
which begins in the middle of the range of scores for serious 
symptoms and goes to the middle of the range of scores for 
moderate symptoms.  

In September 2003, Dr. F.J.C. assigned a GAF score of 40 to 
50 of which 40 is the high end of impairment in reality 
testing or communication or major impairment in several 
areas; however, the findings in the report do not support 
this score.  GAF scores from 41 to 50 the GAF are for serious 
symptoms.  However, it is not clear if the GAF scores 
assigned are attributed solely to the service-connected 
mental disorder or include the non-service-connected 
personality disorder or the physical disorders.  

The Board finds that under the old regulations an evaluation 
in excess of 30 percent is not warranted.  The probative 
medical evidence shows that the veteran's disability picture 
does not more nearly approximate the criteria of considerable 
industrial impairment to warrant a 50 percent evaluation.  At 
the time the veteran filed his claim, he was married and 
living with his wife.  After a separation and divorce, he 
lived with his parents for a while and then moved into a 
house with his eldest son.  After he suffered a back injury 
and was no longer able to work at his previous employment, he 
attended law school and completed a degree.  This evidence 
does not show considerable impairment of establishing or 
maintaining effective or favorable relationships with people.  
Nor does it show that his reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

The evidence preponderates against a finding that a 70 
percent evaluation is warranted.  While the veteran may 
suffer from some level of social impairment, in that he has 
minimal socialization and is hostile to others, the evidence 
does not show that he necessarily is prevented from 
establishing and maintaining such relationships.  The veteran 
has the ability to establish and maintain effective 
relationships, as shown in the context of obtaining medical 
care, attending law school and obtaining a degree, and as is 
demonstrated by his relationship with his parents and 
children.  Thus, while his ability to maintain social 
contacts is diminished, it is not of severe impairment of 
establishing or maintaining relationships with people.  
Although Dr. F.J.C. notes persistent psychoneurotic symptoms, 
other examination findings by multiple examiners do not show 
disturbed thoughts or behavioral processes.  The foregoing 
medical evidence does not suggest that the veteran's major 
depressive disorder symptomatology resulted in severe 
impairment in the ability to obtain or retain employment.  

The veteran's disability picture due to his service-connected 
major depressive disorder as shown by the evidence of record 
does not appear to more nearly approximate the criteria 
required for a 100 percent rating under the prior 
regulations.  The evidence does not show that the veteran was 
in virtual isolation in the community; or that he had totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in a profound retreat from mature behavior; or that 
he was demonstrably unable to obtain or retain employment.  
The Board notes that his private physician has found him 
totally disabled but the evidence is not clear as to whether 
that is due only to his service-connected major depressive 
disorder.  Moreover, multiple other examiners have indicated 
moderate symptoms and the veteran successfully completed an 
educational degree program..  

With consideration of the revised regulations, the Board 
notes that the majority of the symptoms enumerated under the 
General Rating Formula for Mental Disorders warranting a 50 
percent evaluation are, for the most part, not demonstrated 
herein.  The veteran's symptoms include depression, anger, 
and irritability.  The evidence shows disturbances of mood, 
and accordingly, changes in his affect.  His affect has been 
angry, blunted, adequate, constricted, and appropriate.  
However, the majority of the symptoms enumerated warranting a 
50 percent evaluation are, for the most part, not 
demonstrated herein.  Some impairment of his short term 
memory but not his recent or remote memory has been reported 
by Dr. F.J.C. while other examiners have found the veteran's 
memory intact.  Although Dr. F.J.C. noted impairment of 
speech, other examiners found the veteran's speech 
spontaneous, coherent, and relevant.  The medical evidence of 
record is totally devoid of any report of panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  During the appeal period, the veteran and his 
wife were divorced; however, the evidence shows that he has a 
long term stable relationship with his parents and children.  
Although the evidence does show that the veteran has some of 
the symptomatology associated with a 50 percent disability 
rating, the overall disability picture does not more nearly 
approximate the 50 percent criteria such as to warrant an 
increased rating.  38 C.F.R. § 4.7.

The foregoing medical evidence also does not suggest that the 
veteran's symptomatology more closely approximates a 70 
percent evaluation under the revised regulations.  There is 
no indication that the veteran neglected his personal 
appearance or hygiene, or that he had spatial disorientation 
or obsessional rituals.  The findings show that the veteran 
was alert, neat, and well groomed.  He was oriented times 
three and his speech and thoughts were coherent.  Although 
his mood was angry and depressed, it was not shown to affect 
his ability to function independently, appropriately, and 
effectively.  At VA examinations, he denied having suicidal 
or homicidal ideations most of the time, in April 1997, he 
mentioned suicidal thoughts but was not considered suicidal 
at that time.  In April 2006 he reported having occasional 
homicidal thoughts.  Impaired impulse control was not shown.  
The inability to establish and maintain effective work and 
social relationships was not shown.  The evidence shows that 
he attended law school and completed a degree and was living 
with his son.

As to whether a 100 percent schedular disability evaluation 
is warranted, the evidence of record does not reflect 
psychiatric manifestation meeting or approximating the 
requirements for a 100 percent schedular evaluation.  The 
evidence does not show that the veteran was disoriented to 
time or place.  At the time of the examinations the veteran 
was alert and oriented in all spheres.  His personal hygiene 
was good.  There is no indication that he had memory loss for 
the names of close relatives, his own occupation, or his own 
name.  He has denied having suicidal or homicidal ideations 
except as mentioned above, in April 1997 when he expressed 
suicidal thoughts but was not considered suicidal.  At VA 
examinations, there is no indication that he was a danger to 
hurting others other than in April 2006 when he mentioned 
having occasional homicidal thoughts.  The Board notes that 
his private treating physician has repeatedly stated that the 
veteran was dangerous to himself and others and had 
delusions.  However, multiple other examiners, after 
examination, have not reported these finding.  No gross 
impairment in thought processes or communication was 
indicated.  In sum, his symptoms do not more closely 
approximate a 100 percent schedular evaluation.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an initial evaluation in excess of 30 percent for the 
veteran's major depressive disorder under the prior or 
revised regulations.  Based upon a full review of the record, 
the Board finds that the 30 percent evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  As noted, the symptoms necessary 
to support a 50 percent, 70 percent, or 100 percent schedular 
rating under the old or revised regulations are essentially 
missing from the objective medical evidence of record.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
the veteran's service-connected major depressive disorder.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the claim is denied.

Both the old and new regulations for evaluating the veteran's 
psychiatric disorder were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the claim.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  In any future claims and adjudications, the RO 
will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.


ORDER

The appeal on the issue of entitlement to an increased 
evaluation for duodenal ulcer, hiatal hernia, and gastritis 
is dismissed.

The appeal on the issue of entitlement to an increased 
evaluation for lumbar paravertebral myositis; discogenic 
disease at L5-S1 with left radiculopathy is dismissed.

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected major depressive disorder is denied.


REMAND

The veteran is service-connected for a lumbar spine disorder, 
evaluated as 40 percent disabling; major depressive disorder 
secondary to his lumbar spine disorder, evaluated as 30 
percent disabling; and duodenal ulcer, hiatal hernia, 
secondary to his lumbar spine disorder, evaluated as 20 
percent disabling.  The veteran has a combined disability 
rating of 70 percent.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are met.  The remaining question therefore 
is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

In a VA mental disorders examination report in April 2006, 
the examiner noted significant non-psychiatric illnesses of 
myositis, herniated nucleus pulposus in cervical and lumbar 
area, and a duodenal ulcer.  The examiner opined that the 
veteran's occupational performance was severely affected due 
to his physical condition and moderately due to depression.  
It is not clear, however, whether the examiner's opinion 
regarding the impact of the veteran's physical disorders was 
based solely on the service-connected disabilities.  
Accordingly, the Board finds that an additional examination 
addressing the impact of the veteran's service-connected 
disabilities on his ability to secure or follow a 
substantially gainful occupation is necessary.  See Friscia 
v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty 
to supplement the record by obtaining an examination that 
includes an opinion as to the effect of the veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1.  Request that the April 2006 mental 
disorders examiner, Dr. Yvonne Peterson-
Tapia, clarify her opinion as to the 
impact of the veteran's service-connected 
non-psychiatric disabilities on his 
employability.  The claims file must be 
made available to and be reviewed and that 
review should be noted in the report.  

The examiner should opine as to 
whether the veteran's service-
connected disabilities (major 
depressive disorder, lumbar spine 
disorder and duodenal ulcer and 
hiatal hernia with gastroesophageal 
reflux and esophageal ulcer), 
without consideration of his non-
service-connected disabilities, 
render him unable to secure or 
follow a substantially gainful 
occupation.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
The determination as to whether an 
additional examination is necessary is 
left to Dr. Peterson-Tapia.  If Dr. 
Peterson-Tapia is no longer available, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second doctor.  

2.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU rating.  If 
action remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


